DETAILED ACTION
	This is a final office action in response to amendments filed 08/17/2022. Claims 7-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi (US 20180050451, IDS) in view of Nagarajan (US 10981272).
Regarding claim 7, Takanishi teaches a robot controller (robot controller 4) that controls a robot hand which grips an article with a plurality of gripping portions ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions), the robot controller comprising: a size information acquisition process which acquires size information about the article ([0037] “The individual identifier 31 also generates shape information about the shape, including the size, of each identified food product F. The individual identification processing of the individual identifier 31 can be implemented by conventional image recognition technology” with [0036] stating that the image is obtained by the camera 2); a gripping adjustment process which changes, in response to the size informationor a gripping force of the gripping portions in the gripping state ([0057] “based on the arrangement information, the shape information, and the estimated weight information of each of the individual food products F to be conveyed, the work planner 33 calculates a position, a direction, and a holding force for the gripper 5b to hold each individual food product F”); and a learning process that performs learning for improving the gripping state based on the size information and information about the observed gripping state in which the robot hand grips the article (the weight estimator 32 performs machine learning using an artificial neural network to perform weight estimation processing that is based on the shape information of each pickable individual food product F). 
Takanishi teaches a robot gripping objects based on size information and a learning process improving the gripping state but does not explicitly teach a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an operator who observes a state of gripping the article when the robot grips the article and inputs an observed result to the robot controller; and the learning process being based on the information obtained by the receiving process.
Nagarajan teaches a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an operator who observes a state of gripping the article when the robot grips the article and inputs an observed result to the robot controller (Col. 9 lines 30-42 discuss a computer analyzing grasp attempt data to determine whether a grasp attempt was successful and a human user reviewing the grasp attempt data to determine whether the grasp attempt was successful where whether the grasp attempt was successful is interpreted as a state of gripping the article and where Col. 9 lines 5-13 discuss the grasp attempt data as including video imaging where Col. 10 lines 27-43 discuss the determined success of the grasp attempt is input to the server system); and the learning process being based on the information obtained by the receiving process (Col. 10 lines 27-43 discuss the determined success of the grasp attempt can “enable the server system 120 to use reinforcement learning to emphasize model behavior that results in successful grasps”).
Takanishi teaches a robot gripping objects based on size information and a learning process improving the gripping state. Nagarajan teaches using computer or human user observations to determine the success of a gripping state. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Takanishi and modify it with the observed gripping states of Nagarajan as Nagarajan teaches that this allows for the system to provide more observation data to annotate the grasp attempt to obtain a more comprehensive description or to identify critical features of the grasp attempt which will make the overall system more reliable (Col. 10 line 56 – Col. 11 line 4).

Regarding claim 8, Takanishi teaches wherein the processor is configured to conduct an output process that outputs a result of the learning (Fig. 2 depicts the control diagram showing the [0040] discusses using the weight sensor 7 in the learning mode to determine the output data (weight) corresponding to the shape information of the product). 

Regarding claim 14, Takanishi teaches the processor is configured to conduct a quality receiving process that receives results about a quality of the article obtained in a quality inspection step; and the learning process uses the results about the quality ([0040] discusses the learning mode including a correlation made between shape of the product and the weight of the product as weighed by the weight sensor and then using this learned correlation to adjust future weight estimations where the measured weight of the article is interpreted as the quality of the article (supported by paragraph 44 describing the quality as an average weight of articles) and the weighing of the product is the quality inspection step).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Nagarajan and further in view of Yamazaki (US 20190184554).
Regarding claim 9, Takanishi teaches wherein the robot controller is configured to output the result of the learning to another robot controller and ([0072] states “The details obtained in the machine learning (such as adjusted internal parameters) can be copied into the weight estimator 32 of another picking system 1 in which no weight sensor 7 is provided”). 
Modified Takanishi does not explicitly teach receiving a result of learning from the other robot controller. Yamazaki teaches receiving a result of learning from the other robot controller ([0045] discusses acquiring training data from other apparatuses communicating with the server with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of modified Takanishi and further modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 
Regarding claim 10, modified Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the robot controller is configured to output the result of the learning to a host computer system and to receive a result of learning from the host computer system.
Yamazaki teaches wherein the robot controller is configured to output the result of the learning to a host computer system and to receive a result of learning from the host computer system ([0045] and Fig. 9 show the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of modified Takanishi and further modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Yamazaki and further in view of Nagarajan.
Regarding claim 11, Takanishi teaches a system comprising: 
a robot controller that controls a robot hand for gripping an article ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions); 


a learning process that performs, based on size information about the article and the information about the (the weight estimator 32 performs machine learning using an artificial neural network to perform weight estimation processing that is based on the shape information of each pickable individual food product F); and an output process that outputs a result of the learning  
Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach a host computer system capable of communicating with the robot controller; a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an operator who observes a state of gripping the article when the robot grips the article and inputs an observed result to the robot controller; and the learning process being based on the information obtained by the receiving process; an output unit that outputs a result of the learning to the host computer system; and the host computer system accumulating the result of the learning received from the robot controller.
Yamazaki teaches a host computer system capable of communicating with the robot controller (Fig. 9 depicts an exemplary control system where the robot controller is in communication with a server); an output unit that outputs a result of the learning to the host computer system (Fig. 9 depicts the robot controller communicating with the server with [0045] discussing the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server); and the host computer system accumulating the result of the learning received from the robot controller (Fig. 9 shows the model storage unit 15 within the server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 
Yamakazi does not explicitly teach a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an operator who observes a state of gripping the article when the robot grips the article and inputs an observed result to the robot controller; and the learning process being based on the observed information.
Nagarajan teaches a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an operator who observes a state of gripping the article when the robot grips the article and inputs an observed result to the robot controller (Col. 9 lines 30-42 discuss a computer analyzing grasp attempt data to determine whether a grasp attempt was successful and a human user reviewing the grasp attempt data to determine whether the grasp attempt was successful where whether the grasp attempt was successful is interpreted as a state of gripping the article and where Col. 9 lines 5-13 discuss the grasp attempt data as including video imaging where Col. 10 lines 27-43 discuss the determined success of the grasp attempt is input to the server system); and the learning process being based on the information obtained by the receiving process (Col. 10 lines 27-43 discuss the determined success of the grasp attempt can “enable the server system 120 to use reinforcement learning to emphasize model behavior that results in successful grasps”).
Modified Takanishi teaches a robot gripping objects based on size information and a learning process improving the gripping state. Nagarajan teaches using computer or human user observations to determine the success of a gripping state. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Takanishi and further modify it with the observed gripping states of Nagarajan as Nagarajan teaches that this allows for the system to provide more observation data to annotate the grasp attempt to obtain a more comprehensive description or to identify critical features of the grasp attempt which will make the overall system more reliable (Col. 10 line 56 – Col. 11 line 4).

Regarding claim 12, Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the host computer system is configured to transmit, to the robot controller, a result of learning performed in the host computer system using the received result of the learning. 
Yamazaki teaches wherein the host computer system is configured to transmit, to the robot controller, a result of learning performed in the host computer system using the received result of the learning ([0045] discusses the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with Fig. 9 showing the learning model being determined within the server and communicated to the robot apparatus).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 13, Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the host computer system is configured to transmit, to a robot controller having no learning function, the received result of the learning or a result of learning performed in the host computer system using the received result of the learning.
Yamazaki teaches wherein the host computer system is configured to transmit, to a robot controller having no learning function, the received result of the learning or a result of learning performed in the host computer system using the received result of the learning ([0045] discusses the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with Fig. 9 showing the learning model being determined within the server and communicated to the robot apparatus that does not have the learning calculation unit where it is interpreted that the learning calculation unit being absent in the robot apparatus is a robot controller having no learning function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 15, Takanishi teaches the processor is configured to conduct a quality receiving process that receives results about a quality of the article obtained in a quality inspection step; and the learning process uses the results about the quality ([0040] discusses the learning mode including a correlation made between shape of the product and the weight of the product as weighed by the weight sensor and then using this learned correlation to adjust future weight estimations where the measured weight of the article is interpreted as the quality of the article (supported by paragraph 44 describing the quality as an average weight of articles) and the weighing of the product is the quality inspection step).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664